        Case 2:16-cv-01733-KOB Document 72 Filed 08/06/20 Page 1 of 2                    FILED
                                                                                2020 Aug-06 PM 02:44
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


           IN THE DISTRICT COURT OF THE UNITED STATES
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

ANTONIO SPENCER,                        )
AIS #244156                             )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )            Civil Action No.:
                                        )            2:16-CV-1733-KOB-HNJ
AKEEM D. EDMONDS, et al.,               )
                                        )
      Defendants.                       )
                                        )

                            NOTICE TO THE COURT

      COME NOW Plaintiff Antonio Spencer and Defendant Akeem D. Edmonds

and jointly state the following:

      The parties have reached a settlement, a settlement agreement has been drafted

and circulated, and the parties are in the process of obtaining signatures.

      A Joint Stipulation for Dismissal will be filed once payment has been made.

                                            Respectfully submitted,

                                            s/ Ellen P. Proctor
                                            Ellen P. Proctor (ASB-0135-e49p)

                                            Counsel for Plaintiff
      Case 2:16-cv-01733-KOB Document 72 Filed 08/06/20 Page 2 of 2




OF COUNSEL:

Gary L. Howard (ASB-5019-w86g)
Ellen P. Proctor (ASB-0135-e49p)
Jared C. Searls (ASB-1514-l48f)
BRADLEY ARANT BOULT CUMMINGS LLP
One Federal Place
1819 Fifth Avenue North
Birmingham, AL 35203-2119
Telephone: (205) 521-8000
Fax (205) 488-6000
ghoward@bradley.com
eproctor@bradley.com
jsearls@bradley.com


                                    s/ J. Matt Bledsoe (with permission)
                                    J. Matt Bledsoe

                                    Counsel for Defendant

OF COUNSEL:
J. Matt Bledsoe
OFFICE OF THE ATTORNEY GENERAL
501 Washington Avenue
Montgomery, AL 36130
334-242-7443 (T)
334-242-2433 (F)
Matt.Bledsoe@AlabamaAG.gov




                                   2
